DETAILED ACTION
The communication dated 7/29/2021 has been entered and fully considered.
Claims 11-15 are cancelled. Claims 16-22 are new. Claims 1-10 and 16-22 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 7/29/2021, with respect to the rejection(s) of claim(s) 8 under § 102 have been fully considered and are persuasive. The Applicant argues that HEINZ does not teach “a resilient member that is moved during inflation of the inflatable seal to fold the layer of material over the edge.” The Examiner agrees that HEINZ does not teach a resilient member is moved during inflation of the inflatable seal. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art.
The Applicant argues that HEINZ does not disclose a component with an opening defined by an edge and an expandable member that is positionable within a tool and configured to operate between a non-expandable position and an expanded position in which the expandable member forces the layer of material to be folded over the edge. 
The Examiner respectfully disagrees. HEINZ does teach a component (workpiece (21)) with an opening defined by an edge [Fig. 8; 0046; 0064]. The edges are shown in circles below in Figure 8. Furthermore, HEINZ teaches: an expandable member positionable within a tool and configured to operate between a non-expanded position and an expanded position in which the expandable member forces the layer of material to be folded over the edge (HEINZ teaches a 

    PNG
    media_image1.png
    582
    601
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karl-Heinz (EP 1531036 A1), hereinafter HEINZ.
Regarding claim 1, HEINZ teaches: An apparatus (HEINZ teaches an apparatus [0044; Fig. 8]) comprising: a component having at least one opening defined by an edge (HEINZ teaches a workpiece (21) that has an opening defined by an edge [Fig. 8; 0046]); a layer of material positioned along the edge (HEINZ teaches a blank (11) positioned along the edges of the workpiece (21) [Fig. 8; 0046]); an expandable member positionable within a tool and configured to operate between a non-expanded position and an expanded position in which the expandable member forces the layer of material to be folded over the edge (HEINZ teaches a hose (421) that is inflated, and operates between a non-expanded position and an expanded position [Figs. 8-9]. HEINZ teaches once the hose (421) is inflated, the circumference is squeezed and folds the edges (12) of the blank (11) [0046]).
Regarding claim 2, HEINZ teaches: wherein the expandable member comprises an inflatable seal (HEINZ teaches an inflatable hose (421) that comprises a seal by a plate (401) and squeezing plate (520) [0044; 0046; Fig. 10]).
Regarding claim 3, HEINZ teaches: including a resilient member that is moved during expansion of the expandable member to fold the layer of material over the edge 
Regarding claim 4, HEINZ teaches: wherein the resilient member comprises a spring (HEINZ teaches the squeezing plate (520) is supported on the base plate (501) by means of springs (530) [0044; Figs. 8-10]).
Regarding claim 5, HEINZ teaches: including a heater configured to heat the layer of material (HEINZ teaches a heating plate (601) designed to be continuously or partially continuously heated and heats the pressing part (504) and heating transfer takes place to heat the blank and workpiece [0048; 0051; Fig. 10].).
Regarding claim 6, HEINZ teaches: wherein the layer of material comprises a foil (HEINZ teaches the workpiece can be made of different materials, such as metal [0002], which inherently would include a foil). Furthermore, it is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. See Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969).
Regarding claim 20, HEINZ teaches: wherein the edge of the at least one opening extends through a thickness of the component (HEINZ shows the opening above the component extends through the thickness of the component [Fig. 8], which Examiner is interpreting the open space between the upper and lower parts (A, B) is the opening.), and wherein the expandable member expands radially outwardly in a direction away from a center of the at least one opening (HEINZ teaches the hose (413) expands in a circular manner, which would inherently expand outwardly and it is expanded away from a center of the opening [Fig. 9]. The hoses (413) expand are expanded in a position away from the center of the at least one opening [Fig. 9]) to fold the layer of material over an outer surface of the component that surrounds the at least one opening (HEINZ shows the blank (11) is fold over an outer surface of the workpiece (21) that surrounds 
Regarding claim 21, HEINZ teaches: wherein the expandable member inflates to expand radially outwardly in all directions to fold the layer of material over the edge that surrounds the at least one opening (HEINZ shows the hoses (413) inflate and expand radially outwardly in all directions as it is expanded in a circular manner [Fig. 9]. HEINZ teaches the expanded hose is inflated outwardly in all directions in order be compressed and fold the edge [Fig. 9; 0049]).
Regarding claim 22, HEINZ teaches: including a resilient member that completely surrounds the expandable member (HEINZ teaches resilient members (502, 401) that surround the hoses (413) [Fig. 10; 0045; 0048]). 
Claim(s) 8, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM.
Regarding claim 8, KIM teaches: An apparatus (KIM teaches an apparatus [0046; Fig. 4]) comprising: a tool configured to hold a component having at least one opening defined by an edge (KIM teaches a tool (upper movable portion (111)) to hold a mandrel (140) having at least one opening defined by an edge [0015; 0047-0048; Fig. 4]), wherein the component further includes a layer of material positioned along the edge (KIM teaches a prepreg (P) is disposed under the mandrel (140) along the edge [0047; Fig. 5]); an inflatable seal associated with the tool and configured to operate between a deflated position and an inflated position (KIM teaches an expanding portion (120) that is inflated, and operates between a non-expanded position and an expanded position [Figs. 5-7; 0072]. HEINZ shows once the expanding portion (120) is inflated, the edges of the prepreg P are folded over the edges of the mandrel [Figs. 6-7]); and a resilient member that is moved during inflation of the inflatable seal to fold the layer of material over the edge (KIM teaches a resilient member (second pressing portion (160)) is moved during inflation of the expanding portion during inflation [Figs. 5-7; 0074; 0076]).
Regarding claim 16, KIM teaches: wherein the edge of the at least one opening extends through a thickness of the component (KIM shows the edge of the opening extends through a thickness of the mandrel (140) [Figs. 5-6; 0047], which Examiner is interpreting the opening between the mandrels (140) as at least one opening), and wherein the inflatable seal expands radially outwardly in a direction away from a center of the at least one opening to fold the layer of material over an outer surface of the component that surrounds the at least one opening (KIM teaches the inflatable seal (expanding portion (120)) expands radially outwardly in a direction upwards away from the center of the opening between the mandrels that folds over the prepreg P [the circled portions are the portion of the expandable seal that expands outwardly away from the center in Fig. 6; 0047]).

    PNG
    media_image2.png
    268
    453
    media_image2.png
    Greyscale

Regarding claim 18, KIM teaches: wherein the resilient member completely surrounds the inflatable seal (KIM teaches the second pressing portion (160) surrounds/covers the expanding portion (120) [Fig. 5]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl-Heinz (EP 1531036 A1), hereinafter HEINZ, in view of Ugolini (U.S. 5,437,753), hereinafter UGOLINI.
Regarding claim 7, HEINZ is silent as to wherein the component comprises an automotive interior component having at least one panel portion with the at least one opening; however, it is well settled that the intended uses of and the particular material used in an Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969). 
In the alternative, in the same field of endeavor, folding, UGOLINI teaches edge folding a panel (Col. 3, lines 9-10; Figs. 1-2] and it is an automotive interior trip panel [Col. 1, lines 65-66]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HEINZ by edge folding an automotive interior panel, as suggested by UGOLINI, in order to produce an automotive trim panel and form a seam between two areas on the panel [Col. 1, lines 7-10]. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of Karl-Heinz (EP 1531036 A1), hereinafter HEINZ.
Regarding claim 9, KIM teaches a heating portion disposed inside the vacuum chamber for heating the prepreg [Abstract], but is silent as to supplying hot air to heat the layer of material. In the same field of endeavor, folding apparatus, HEINZ teaches in a different embodiment: wherein the tool includes a hot air supply to heat the layer of material (HEINZ teaches compressed air source and/or line is provided with a heating device and heated air is conveyed to the blow-out nozzles to make it easier to turn the edges [0021; 0013]). It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the applicant’s invention to modify KIM, by having hot air to heat the prepreg, as suggested by HEINZ, in order to make it easier to turn the edges [0013].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of Ugolini (U.S. 5,437,753), hereinafter UGOLINI.
Regarding claim 10, KIM is silent as to the prepreg comprising a foil; however, it is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. See Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969).
In the alternative, in the same field of endeavor, folding, UGOLINI teaches edge folding a panel (Col. 3, lines 9-10; Figs. 1-2] and it is an automotive interior trip panel [Col. 1, lines 65-66]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIM by edge folding an automotive interior panel, as suggested by UGOLINI, in order to produce an automotive trim panel and form a seam between two areas on the panel [Col. 1, lines 7-10]. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of Miyazaki et al. (JP 57098342A), hereinafter MIYAZAKI.
Regarding claim 16, KIM teaches all of the limitations as stated above. In the alternative, in the same field of endeavor, folding apparatus, MIYAZAKI teaches: wherein the edge of the at least one opening extends through a thickness of the component (MIYAZAKI shows the opening above the component extends through the thickness of the component [Fig. 3(b); 0002], which Examiner is interpreting the open space above the ply (10a) is the opening.), and wherein the inflatable seal expands radially outwardly in a direction away from a center of the at least one opening (MIYAZAKI teaches the bladders (8, 8’) are inflated by air and expands on either side of the ply [0002], and the bladders expand radially outwardly in a direction away from the center of the at least one opening [Fig. 3(b)]) to fold the layer of material over an outer surface of the component that surrounds the at least one opening (MIYAZAKI shows the breaker ply (10b) is .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of McGlashen (U.S. 4,597,728), hereinafter MCGLASHEN.
Regarding claim 17, KIM teaches an inflatable seal inflates radially outwardly in all direction to fold a layer of material over the edge that surrounds at least one opening [Fig. 5-7], but is silent as to: wherein the inflatable seal inflates to force the resilient member. In the same field of endeavor, inflatable members, MCGLASHEN teaches an inflatable bag is inflated in order to apply force to move segments [Abstract; Col. 2, lines 1-6; Col. 2, lines 10-12]. MCGLASHEN teaches the concept of using an inflatable bag to force a resilient member to move [Col. 3, lines 30-36]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIM, by having an inflatable member force a segment to move, as suggested by MCGLASHEN, in order for the inflatable bag to apply a constant force [Col. 1, lines 50-53].
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of Karl-Heinz (EP 1531036 A1), hereinafter HEINZ, and WHITE (U.S. PGPUB 2018/0051811).
Regarding claim 17, KIM teaches an inflatable seal inflates radially outwardly in all direction to fold a layer of material over the edge that surrounds at least one opening [Fig. 5-7], wherein the inflatable seal inflates to force the resilient member. In the same field of endeavor, inflatable seals, WHITE teaches an inflatable seal (114) inflates towards the resilient member (slit door (112)) and the seal accommodates relative motion between the door (112) and chamber body (128) [Fig. 5; 0041]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIM, by having the inflatable seal accommodate the resilient member with relative motion, as suggested by WHITE, in order to extend the life of the seals and reduce seal replacement [0004].
Regarding claim 19, KIM is silent as to: wherein the tool includes a lower tool with a base and a nest that protrudes upwardly from the base, and the tool further includes an upper tool having a recessed area that receives the nest when the tool is closed, and wherein the nest comprises a lower portion, an upper portion, and a narrowing neck portion that is positioned between the upper and lower portions to provide a recess that receives the expandable member.
In the same field of endeavor, folding apparatus, HEINZ teaches: wherein the tool (HEINZ teaches an apparatus [Fig. 8]) includes a lower tool (lower part B [Fig. 8; 0028]) with a base (base plate (31) [0032]) and a nest that protrudes upwardly from the base (mold plate (401) that protrudes from the base [Fig. 8; 0031]), and the tool further includes an upper tool (upper part A [Fig. 8; 0028]) having a recessed area that receives the nest when the tool is closed 
KIM and HEINZ are silent as to: wherein the nest comprises a lower portion, an upper portion, and a narrowing neck portion that is positioned between the upper and lower portions to provide a recess that receives the inflatable seal. In the same field of endeavor, inflatable members, WHITE teaches a tool/nest [Fig. 2] that has a lower portion (166) and an upper portion (128) and a narrowing neck portion (Fig. 2) that has a recess (200) and the inflatable seal (114) is in the recess [Fig. 2; 0029]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIM and HEINZ, by having the nest with a lower and upper portion and a neck portion to provide a recess for the inflatable seal, as suggested by WHITE, in order to extend the life of the seals and reduce seal replacement [0004].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of Stoeckl (DE 9410329 U1), hereinafter STOECKL.
Regarding claim 18, KIM teaches all of the limitations as stated above. In the alternative, in the same field of endeavor, folding apparatus, STOECKL teaches a resilient member .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl-Heinz (EP 1531036 A1), hereinafter HEINZ, in view of Miyazaki et al. (JP 57098342A), hereinafter MIYAZAKI.
Regarding claim 20, HEINZ teaches the stated limitations above. In the alternative, in the same field of endeavor, folding apparatus, MIYAZAKI teaches: wherein the edge of the at least one opening extends through a thickness of the component (MIYAZAKI shows the opening above the component extends through the thickness of the component [Fig. 3(b); 0002], which Examiner is interpreting the open space above the ply (10a) is the opening.), and wherein the expandable member expands radially outwardly in a direction away from a center of the at least one opening (MIYAZAKI teaches the bladders (8, 8’) are inflated by air and expands on either side of the ply [0002], and the bladders expand radially outwardly in a direction away from the center of the at least one opening [Fig. 3(b)]) to fold the layer of material over an outer surface of the component that surrounds the at least one opening (MIYAZAKI shows the breaker ply (10b) is folded over an outer surface of the ply (10a) that surrounds the at least one opening [Fig. 3(a-d); 0002]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HEINZ, by having an expandable member that expands outwardly away from a center of the opening, as suggested by MIYAZAKI, in order to fold the edges of the layer with a simpler apparatus and improved accuracy [0002].
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl-Heinz (EP 1531036 A1), hereinafter HEINZ, in view of Stoeckl (DE 9410329 U1), hereinafter STOECKL.
Regarding claim 22, HEINZ teaches all of the limitations as stated above. In the alternative, in the same field of endeavor, folding apparatus, STOECKL teaches: including a resilient member (trough-like tool part (28) [0027]) that completely surrounds the expandable member (STOECKL shows the tool part (28) completely surrounds the expandable member (cushion (20)) [Figs. 1a-2a; 0027]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HEINZ, by having a resilient member surround the expandable member, as suggested by STOECKL, in order to develop a device for folding over protrusions of a lamination around an edge region of a workpiece in sense of a time-saving operation and a structurally simple design of the device that can be easily adapted to different workpieces [0012].
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl-Heinz (EP 1531036 A1), hereinafter HEINZ, in view of WHITE (U.S. PGPUB 2018/0051811).
Regarding claim 23, HEINZ teaches: wherein the tool (HEINZ teaches an apparatus [Fig. 8]) includes a lower tool (lower part B [Fig. 8; 0028]) with a base (base plate (31) [0032]) and a nest that protrudes upwardly from the base (mold plate (401) that protrudes from the base [Fig. 8; 0031]), and the tool further includes an upper tool (upper part A [Fig. 8; 0028]) having a recessed area that receives the nest when the tool is closed (HEINZ teaches molded retaining part (502) that receives the mold plate (401) when the tool is closed [Fig. 8; 0030; Fig. 10]). HEINZ is silent as to: wherein the nest comprises a lower portion, an upper portion, and a narrowing neck portion that is positioned between the upper and lower portions to provide a recess that receives the inflatable seal. In the same field of endeavor, inflatable members, WHITE teaches a tool/nest [Fig. 2] that has a lower portion (166) and an upper portion (128) and a narrowing neck portion (Fig. 2) that has a recess (200) and the inflatable seal (114) is in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748